Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Esposito on February 16, 2022 and in Applicant’s request for correction on March 2, 2022.

Claim 16 of the application has been amended at two locations as follows: 

16.	(Currently Amended) 
positioning the test plate in a first position between the spatially non-coherent light source and the optical surface such that there is a spatially varying gap that produces a wedge between the optical surface and the test plate; 

wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and
a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector;
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are spatially separated from each other and/or non-parallel in regions where the first optical path and the second optical path are overlapping;
capturing, with the detector, an interferogram of the spatially non-coherent light interference signal, the interferogram comprising fringes; and
performing, by the processor, quantitative analysis on the fringes of the interferogram using tilt carrier analysis to characterize aberrations in the optical surface;

determining, by the processor, the first position of the spatially non-coherent light source and the detector relative to the optical surface; and
controlling, by the processor, the motorized positioner to move the spatially non-coherent light source and the detector from the first position to a second position relative to the optical surface to be tested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886